Exhibit (h)(vi) FMI FUNDS, INC. THIRD AMENDMENT TO THE TRANSFER AGENT SERVICING AGREEMENT THIS THIRD AMENDMENT dated as of the 31st day of December, 2010, to the Transfer Agent Servicing Agreement, dated as of December 17, 2003, as amended March 23, 2006 and December 21, 2007 (the "Agreement"), is entered into by and between FMI Funds, Inc., a Wisconsin corporation (the "Company") and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the Company and USBFS desire to amend the Agreement to add a fund and to amend the fees; and WHEREAS, Section 9 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Amended Exhibit A attached hereto. Exhibit B of the Agreement is hereby superseded and replaced with Amended Exhibit B attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. FMI FUNDS, INC.U.S. BANCORP FUND SERVICES, LLC By: /s/John S. Brandser By: /s/Michael R. McVoy Name: John S. Brandser Name: Michael R. McVoy Title: Vice President Title: Executive Vice President 1 Amended Exhibit A to the Transfer Agent Servicing Agreement Fund Names Separate Series of the FMI Funds, Inc. Name of Series FMI Focus Fund FMI Large Cap Fund FMI International Fund 2 Amended Exhibit B to the Transfer Agent Servicing Agreement TRANSFER AGENT & SHAREHOLDER SERVICES FMI FUNDS- ANNUAL FEE SCHEDULE-EFFECTIVE 10/01/2010 Service Charges to the Fund* Shareholder Account Fee (Subject to Minimum) No-Load- $15.00 /account Closed Accounts - $5.00 /account Annual Minimum $24,ocus fund $15,000 Large Cap, Common Stock, ProvidentTrust, International Fund CCO Support$2000/annually Activity Charges Telephone Calls - $1.50 /call Draft Check Processing - $1.00 /draft Daily Valuation Trades - $10.00 /trade Lost Shareholder Search - $5.00 /search AML Base Service (excl Level 3 accounts) 0-999 accounts - $500.00/year 1,000-4,999 accounts - $1,000/year 5,000-9,999 accounts - $2,500/year 10,000+ accounts - $5,000/year AML New Account Service - $1.00/new domestic accounts and $2.00/new foreign account ACH/EFT Shareholder Services: $125.00 /month/fund group $.50 /ACH item, setup, change $5.00 /correction, reversal Omnibus Accounts: · $1.25 per transaction Out-of-pocket Costs - Including but not limited to: Telephone toll-free lines, call transfers, etc. Mailing, sorting and postage Stationery, envelopes Programming, special reports Insurance, record retention, microfilm/fiche Proxies, proxy services ACH fees, NSCC charges DST Disaster Recovery All other out-of-pocket expenses Fees are billed monthly. Service Charges to Investors Qualified Plan Fees (Billed to Investors) $15.00 /qualified plan acct (Cap at $30.00/SSN) $15.00 /Coverdell ESA acct (Cap at $30.00/SSN) $25.00 /transfer to successor trustee $25.00 /participant distribution (Excluding SWPs) $25.00 /refund of excess contribution Additional Shareholder Fees (Billed to Investors) $15.00 /outgoing wire transfer $15.00 /overnight delivery $5.00 /telephone exchange $25.00 /return check or ACH $25.00 /stop payment $5.00 /research request per account (Cap at $25.00/request) (For requested items of the second calendar year [or previous] to the request) Technology Charges 1.Fund Group Setup (first cusip) - $2,000 /fund group 2. Fund Setup - $1,500 /cusip (beyond first cusip) 3.NSCC Service Interface – All NSCC Services Setup - $1,500 /fund group Annual - $1,400 /cusip/year 4.Telecommunications and Voice Services Service Setup - $1,650 ATT transfer connect VRU Setup - $500 /fund group VRU Maintenance - $100 /cusip/month $.35 /voice response call $.40 /voice recognition call 5.Average Cost$.36/account/year 6. Development/Programming - $150 /hour 7. File Transmissions – subject to requirements 8. Selects - $300 per select 9. Extraordinary services – charged as incurred 10. Conversion of Records (if necessary) – Estimate to be provided. 11.Custom processing, re-processing All other extraordinary services 3
